

Exhibit 10.01





--------------------------------------------------------------------------------


 
EXECUTIVE EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of February __, 2009
(“Effective Date”) by and between INNOVATIVE CARD TECHNOLOGIES, INC., a Delaware
corporation (the “Company”), and RICHARD NATHAN (“Executive”), with reference to
the following facts:


RECITALS


A.            Innovative Card Technologies, Inc., a Delaware corporation (the
“Company”), is a public company that develops and markets secure powered cards
for payment, identification, physical and logical access applications.


B.            The Company desires to employ the Executive, and the Executive
desires to be employed by the Company.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:


TERMS
 
1.             Employment. The Company hereby employs Executive and Executive
hereby accepts such employment upon the terms and conditions hereinafter set
forth. Irrespective of the date on which this Agreement is executed, Executive’s
date of employment with the Company is November 17, 2008.
 
2.             Duties. Subject to the terms and provisions of this Agreement,
Executive is hereby employed by the Company as Chief Executive Officer and
President of the Company. Executive shall have full responsibility and authority
for such duties as customarily are associated with service as Chief Executive
Officer and President of the Company at the direction of the Board of Directors
of the Company (the “Board”). Executive shall faithfully and diligently perform
such duties assigned to Executive and shall report directly to the Board.
 
3.             Scope of Services. Executive shall devote substantially all of
his business time, attention, energies, skills, learning and efforts to the
Company’s business.
 
4.             At-Will. Executive’s employment with the Company shall be at all
times at-will employment and Company reserves the right to terminate Executives
employment and this Agreement for any reason with or without cause, at any time
in its sole discretion as provided for in Section 7 of the Agreement.  Likewise,
Executive may terminate his employment at any time and for any reason as
provided for in Section 7 of this Agreement.

                5.            Compensation.
 
5.1           Salary. Executive’s annual compensation (“Base Compensation”)
under this Agreement shall be $240,000 per year, prorated for any partial year,
commencing upon the Effective Date. The Base Compensation shall be payable in
equal bi-monthly installments on the fifteenth and end of each month.
 
5.2             Bonus.                      Executive shall be entitle to an
annual cash bonus equal to 3% of the increase in market capitalization of the
Company for the period commencing on January 1, 2009 and ending on December 31,
2009.  Executive shall also be entitled to an annual cash bonus in all
subsequent years in which he is employed equal to 2% of the increase in market
capitalization of the Company during each applicable year thereafter.  The cash
bonus shall be paid to Executive no later than January 31 of the year following
the year in which the bonus is earned.  At the Company’s option, the cash bonus
may be paid to Executive in four (4) equal payments, the first payment on
January 31 of the year following the year in which the bonus is earned and the
remaining three equal payments shall be made on April 30, July 31 and October 31
of such year.   The cash bonus will be deemed earned on December 31 of each
respective year.  In the event the Company elects to make such payment in four
equal installments, such payments will be made irrespective of Executives
employment at the time such payments become due.    In the event of an
acquisition, merger or other pooling of resources with another company, the
bonus will be earned based on the market capitalization of the company at the
time of the merger or acquisition, and the bonus cash shall be paid to the
Executive within 30 days of the merger or acquisition date.  For purposes of
clarification, in the event of a decrease in the market capitalization of the
Company during any applicable period, Executive will not earn a bonus.  Under no
circumstance will Executive be required to return a previously earned bonus or
pay any sums to the Company as a result of a decrease in market capitalization.



--------------------------------------------------------------------------------


 
5.3          Expenses. The Company shall reimburse Executive for all reasonable
business, entertainment and travel expenses actually incurred or paid by
Executive in the performance of his services on behalf of the Company, in
accordance with the Company’s expense reimbursement policy as from time to time
in effect.
 
5.4          Options. The Executive shall be eligible to participate in the
Company’s Stock Incentive Plan, and receive option grant(s) there under for the
purchase of common stock of the Company (“ Options ” or “ Option ”) at the
discretion of the Board of Directors. The Executive shall receive an initial
issuance of one million (1,000,000) Options to be issued and priced at the
closing price on November 17, 2008, subject to formal approval of the option
grants by the Company’s Board of Directors. The Options granted to the Executive
pursuant to this Section 5.4 shall have a term of 5 years and vest quarterly
over 2 years so long as Executive remains employed by the Company.  In the event
Executive is terminated or resigns prior to the vesting of all Options, any
unvested options shall lapse 90 days after termination.


5.5          Vacation. Executive shall be entitled to four (4) weeks paid
vacation per year; to be taken at such times as may be approved by the Company’s
Board of Directors or its designee. The Executive shall be entitled to carry
forward from year to year unused vacation days and shall be entitled to
compensation therefore upon termination of employment.
 
5.6          Other Rights and Benefits. Executive and his dependents shall
receive all medical, dental, vision, short/long term disability and drug
prescription insurance through the Company’s group plan of insurance or
reimbursement for private insurance, including any COBRA coverage available to
Executive, or private insurance if such COBRA coverage ceases to be available,
at Executive’s option.  
 
6.             Taxation of Payments and Benefits. The Company shall undertake to
make deductions, withholdings and tax reports with respect to payments and
benefits under this Agreement to the extent that it reasonably and in good faith
believes that it is required to make such deductions, withholdings and tax
reports. Payments under this Agreement shall be in amounts net of any such
deductions or withholdings. Nothing in this Agreement shall be construed to
require the Company to make any payments to compensate the Executive for any
adverse tax effect associated with any payments or benefits or for any deduction
or withholding from any payment or benefit.
 

--------------------------------------------------------------------------------


 
7.                   Termination or Resignation.  Executive’s termination or
resignation of employment shall be effective 30 days after the termination or
resignation notice is given by the Company or Executive, respectively
(“Termination Effective Date”).   


8.                               Payment Upon Termination.  Upon Executive's
termination of employment by either the Company or Executive, all accrued but
unpaid compensation as provided for in Section 5 shall be paid within five (5)
days following the Termination Effective Date.  For purposes of calculating the
Bonus as provided for in Sections 5.2, the applicable measurement period shall
be the period of time from the beginning of the respective year through the
Termination Effective Date.


9.             Representations and Warranties. Executive hereby represents and
warrants to Company that as of the date of execution of this Agreement: (i) this
Agreement will not cause or require Executive to breach any obligation to, or
agreement or confidence with, any other person; (ii) Executive is not
representing, or otherwise affiliated in any capacity with, any other lines of
products, manufacturers, vendors or customers of the Company; and (iii)
Executive has not been induced to enter into this Agreement by any promise or
representation other than as expressly set forth in this Agreement.
 
10.             Non-Solicitation and Non-Competition.
 
10.1                        Non-Solicitation of Employees. Executive agrees that
he will not, while employed by the Company and for a period of two (2) years
following termination of such employment:
 
(a)             directly solicit, encourage, or take any other action which is
intended to induce any other employee of the Company to terminate his or her
employment with the Company; or
 
(b)             directly interfere in any manner with the contractual or
employment relationship between the Company and any such employee of the
Company.
 
The foregoing shall not prohibit Executive or any entity with which Executive
may later be affiliated from hiring a former or existing employee of the Company
or any of its subsidiaries, provided that such hiring does not result from the
direct actions of Executive. For purposes of this Section, any reference to the
Company shall include all of the Company’s Affiliates. As used herein,
“Affiliate” means any person or entity controlling, controlled by or under
common control with another person or entity.
 
10.2                        Non-Solicitation of Customers with respect to
Competitive Business Activity. Executive agrees that he will not, while employed
by the Company, directly or indirectly, whether for his own account or for the
account of any other individual or entity, solicit the business or patronage of
any customers of the Company with respect to products and/or services directly
related to a Competitive Business Activity. “ Competitive Business Activity ”
shall mean engaging in, whether independently or as an employee, agent,
consultant, advisor, independent contractor, partner, stockholder, officer,
director or otherwise, any business which is materially competitive with the
business of the Company as conducted or actively planned to be conducted by the
Company during his employment by it, provided that Executive shall not be deemed
to engage in a Competitive Business Activity solely by reason of (i) owning 5%
or less of the outstanding common stock of any corporation if such class of
common stock is registered under Section 12 of the Securities Exchange Act of
1934, or (ii) after the termination of his employment by the Company, being
employed by or otherwise providing services to a corporation having total
revenue of at least $500 million (or such lower number as may be agreed by the
Board) so long as such services are provided solely to a division or other
business unit of such corporation which does not engage in a business which is
then competitive with the business of the Company.


10.3                        Non-Competition. Without the prior written consent
of the Board of Directors, during the period of employment with the Company,
Executive will not, directly or indirectly, engage in any employment,
occupation, consulting or other business activity in competition with the
Company. Executive acknowledges and agrees that such conduct would violate the
duty of loyalty owed by Executive to the Company. Employee agrees to promptly
disclose to the Board of Directors, in writing, any business opportunities that
are presented to him or her in his or her capacity as an employee of the Company
which are of a similar nature to the Company’s current business or business
which, to Executive’s knowledge, the Company proposes to engage in.
 

--------------------------------------------------------------------------------


 
Executive further acknowledges and agrees that, during the course of performing
services for the Company, the Company will furnish, disclose or make available
to Executive confidential and proprietary information related to the Company’s
business and that such confidential information has been developed and will be
developed by the Company through the expenditure by the Company of substantial
time, effort and money and that all such confidential information could be used
by Executive to harm the Company or adversely impact its operations.
Accordingly, the Executive hereby agrees, in consideration of the Company’s
agreement to hire Executive and to pay the Employee’s compensation for services
rendered to the Company and in view of the position of trust to be held by
Executive and the confidential nature and proprietary value of the information
which the Company may share with Executive, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, as
follows:


For a period of one (1) year following the expiration or termination of the
Agreement (the “Restricted Term”), whether such termination is voluntary,
involuntary or with or without cause, Executive shall not, without the prior
written consent of the Company, for the Executive for his own account or on
behalf of any other, directly or indirectly, either as principal, agent,
stockholder, employee, consultant, representative or in any other capacity,
solicit, divert or appropriate or attempt to solicit, divert or appropriate, for
the purpose of providing services, any customers or patrons of the Company, or
any prospective customers or patrons with respect to which the Company has
targeted or developed during the Term.


Executive further recognizes and acknowledges that the specified restrictions in
this paragraph are reasonable, legitimate and fair to Executive in light of the
Company’s need to market its services in a large geographic area in order to
have a sufficient customer base to make the Company’s business profitable.
 
If any part of this section should be determined by a court of competent
jurisdiction to be unreasonable in duration or scope, then this section is
intended to and shall extend only for such period of time, in such area and with
respect to such activity as is determined to be reasonable.


11.             Confidentiality and Invention Assignment. In connection with
this Agreement, Executive agrees to execute and acknowledges his employment
shall be bound by the Company’s Confidentiality and Invention Assignment
Agreement. The terms of such Confidentiality and Invention Assignment Agreement
are incorporated herein by this reference and Executive acknowledges and agrees
that its terms and conditions constitute materials terms of this Agreement.
 
12.             Miscellaneous.
 
12.1                        Section Headings. The section headings or captions
in this Agreement are for convenience of reference only and do not form a part
hereof, and do not in any way modify, interpret or construe the intent of the
parties or affect any of the provisions of this Agreement.
 
12.2                        Survival. The obligations and rights imposed upon
the parties hereto by the provisions of this Agreement which relate to acts or
events subsequent to the termination of this Agreement shall survive the
termination of this Agreement and shall remain fully effective thereafter,
including without limitation the obligations of Executive with to any
Confidentiality or Invention Assignment obligations under Section 11.
 

--------------------------------------------------------------------------------


 
12.3                        Arbitration.
 
(a)             Any claim, dispute or other controversy (a “Controversy”)
relating to this Agreement shall be settled and resolved by binding arbitration
in Los Angeles County, California before a single arbitrator under the
Employment Rules of the American Arbitration Association (“ AAA ”) in effect at
the time a demand for arbitration is made. If there is any conflict between the
AAA rules and this arbitration clause, this arbitration clause will govern and
determine the rights of the parties. The Parties to this Agreement (the “
Parties ”) shall be entitled to full discovery regarding the Controversy as
permitted by the California Code of Civil Procedure. The arbitrator’s decision
on the Controversy shall be a final and binding determination of the Controversy
and shall be fully enforceable as an arbitration award in any court having
jurisdiction and venue over the Parties. The arbitrator shall also award the
prevailing Party any reasonable attorneys’ fees and reasonable expenses the
prevailing Party incurs in connection with the arbitration, and the
non-prevailing Party shall pay the arbitrator’s fees and expenses. The
arbitrator shall determine who is the prevailing Party. Each Party also agrees
to accept service of process for all arbitration proceedings in accordance with
AAA’s rules.
 
(b)             The obligation to arbitrate shall not be binding upon either
party with respect to requests for temporary restraining orders, preliminary
injunctions or other procedures in a court of competent jurisdiction to obtain
interim relief when deemed necessary by such court to preserve the status quo or
prevent irreparable injury pending resolution by arbitration of the actual
dispute between the Parties.
 
(c)             The provisions of this Section shall be construed as independent
of any other covenant or provision of this Agreement; provided that, if a court
of competent jurisdiction determines that any such provisions are unlawful in
any way, such court shall modify or interpret such provisions to the minimum
extent necessary to have them comply with the law.
  
(d)             This arbitration provision shall be deemed to be self-executing
and shall remain in full force and effect after expiration or termination of
this Agreement. In the event either party fails to appear at any properly
noticed arbitration proceeding, an award may be entered against such party by
default or otherwise notwithstanding said failure to appear.
 
12.4                        Severability. Should any one or more of the
provisions of this Agreement be determined to be illegal or unenforceable in any
relevant jurisdiction, then such illegal or unenforceable provision shall be
modified by the proper court, if possible, but only to the extent necessary to
make such provision enforceable, and such modified provision and all other
provisions of this Agreement shall be given effect separately from the provision
or portion thereof determined to be illegal or unenforceable and shall not be
affected thereby; provided  that, any such modification shall apply only with
respect to the operation of this Agreement in the particular jurisdiction in
which such determination of illegality or unenforceability is made.
 
12.5                        Waiver. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver of any such
provision, nor prevent such party thereafter from enforcing such provision or
any other provision of this Agreement. The rights granted both parties herein
are cumulative and the election of one shall not constitute a waiver of such
party’s right to assert all other legal remedies available under the
circumstances.
 
12.6                        Parties in Interest. Nothing in this Agreement,
except as expressly set forth herein, is intended to confer any rights or
remedies under or by reason of this Agreement on any persons other than the
parties to this Agreement and the successors, assigns and affiliates of the
Company, nor is anything in this Agreement intended to relieve or discharge the
obligation or liability of any third person to any party to this Agreement, nor
shall any provision give any third person any right of action over or against
any party to this Agreement.
 

--------------------------------------------------------------------------------


 
12.7                        Assignment. The rights and obligations under this
Agreement shall be binding upon, and inure to the benefit of, the heirs,
executors, successors and assigns of Executive and the Company. Except as
specifically provided in this Section 12, neither the Company nor Executive may
assign this Agreement or delegate their respective responsibilities under this
Agreement without the consent of the other party hereto. Upon the sale, exchange
or other transfer of substantially all of the assets of the Company, the Company
shall assign this Agreement to the transferee of such assets. No assignment of
this Agreement by the Company shall relieve the Company of, and the Company
shall remain obligated to perform, its duties and obligations under this
Agreement, including, without limitation, payment of the Base Compensation set
forth in Section 5, above.
 
12.8                        Attorneys’ Fees. In the event of any Controversy,
suit, action or arbitration to enforce any of the terms or provisions of this
Agreement, the prevailing party shall be entitled to its reasonable attorneys’
fees and costs. The foregoing entitlement shall also include attorneys’ fees and
costs of the prevailing party on any appeal of a judgment and for any action to
enforce a judgment.


12.9                        Modification. This Agreement may be modified only by
a contract in writing executed by the parties to this Agreement against whom
enforcement of such modification is sought.
 
12.10                        Prior Understandings. This Agreement contains the
entire agreement between the parties to this Agreement with respect to the
subject matter of this Agreement, is intended as a final expression of such
parties’ agreement with respect to such terms as are included in this Agreement,
is intended as a complete and exclusive statement of the terms of such
agreement, and supersedes all negotiations, stipulations, understandings,
agreements, representations and warranties, if any, with respect to such subject
matter, which precede or accompany the execution of this Agreement.
 
12.11                        Interpretation. Whenever the context so requires in
this Agreement, all words used in the singular shall be construed to have been
used in the plural (and vice versa), each gender shall be construed to include
any other genders, and the word “person” shall be construed to include a natural
person, a corporation, a firm, a partnership, a joint venture, a trust, an
estate or any other entity.
 
12.12                        Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
12.13                        Applicable Law. This Agreement and the rights and
obligations of the parties hereunder shall be construed under, and governed by,
the laws of the State of California without giving effect to conflict of laws
provisions.
 
12.14                        Drafting Ambiguities. Each party to this Agreement
has reviewed and revised this Agreement. Each party to this Agreement has had
the opportunity to have such party’s legal counsel review and revise this
Agreement. The rule of construction that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement or of any amendments or exhibits to this Agreement.
 
[Signature Page Follows]



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates
indicated below.
 

 
THE COMPANY: 
         
INNOVATIVE CARD TECHNOLOGIES, INC. 
   
a Delaware corporation 
             
Dated:
By:
/s/      Name:        
Title:   
Director          

 

 
EXECUTIVE:
               
Dated:
By:
/s/      Name:  
Richard Nathan
 

 

--------------------------------------------------------------------------------

